We are of the opinion that the charge in question is, upon its face, subject to objection, and may be properly refused. We think, also, it could be given without error. The objection to its giving is stated in Koch v. State, 115 Ala. 99, 105,22 So. 471, 473, where it is said:
"Such a charge is not in keeping with the well-established procedure for the proper determination of the issues in a cause, in which a party always invites the jury to believe, and avouches the truth of the evidence he introduces. He may not, therefore, in an instruction he asks, predicate a verdict in his favor upon a disbelief by the jury of his own evidence."
See, also, McConnell v. Adair, 147 Ala. 599, 41 So. 419, and Love v. State, ante, p. 66, 117 So. 400.
All the Justices concur.